— Case 3:19-cv-00160 Document 28 Filed on 09/03/19 in TXSD Page 1 of 2

August 20, 2019

Judge Andrew Edison.
United States Courthouse
601 Rosenberg, Room 411
Galveston, TX 77550

Dear Judge Edison:

I appreciate you taking the time to explain the history of the US Courthouse in Galveston. |
especially enjoyed learning about how the statement “You’ve passed the bar” came about. It was
also interesting to learn about the clock being stopped at 5:40 due to a Hurricane and the reasons
and purpose of the smaller doors to your left.

As I stated in my brief moment before your bench, it would have been far easier to take a tour of
the Courthouse vs. being sued by the US Federal Trade Commission to learn the history of the
Courthouse. However, despite the circumstances J enjoyed being on the other side of the bar as
an attorney pro se. It’s hardly a way I would recommend for anyone to learn about the way the
federal courts work, but I am going to make the best of the situation and cherish it for the
experience and knowledge I will gain.

I was very impressed with your career. If my memory serves me correctly you have 25 years
experience as a Trial Attorney, then serves for 10 years in the State Courts prior to accepting a
judgeship with the Federal Courts. You come across as sincere, hard working, highly intelligent
and dedicated to the spirit of fairness. I don’t think anyone, whether a plaintiff or defendant, in
any court could ask for more. I hope I am not coming across as a sycophant for that is not the
purpose of my letter. I would be remiss and regretful if I didn’t take the time to tell you what so
many before me have witnessed.

A bit about myself. I’m 62, a US Military Academy at West Point attendee. I left West Point my
“yearling” year (sophomore) because I’ve always wanted to become a mult-millionaire and
realized the Army couldn’t present that opportunity. In 1992, I founded Sunset Direct in Austin,
using only my personal credit cards as my “venture capital.” Within a few short years, my
company Sunset Direct was named #28 on the Inc. 500, I had 350 employees, customers such as
IBM, Intel, Google, Compaq, ATT, Sprint, Lucent . . . the whose who of technology and
communication. Sunset offered outsourced sales and marketing services.
yy Case 3:19-cv-00160 Document 28 Filed on 09/03/19 in TXSD Page 2 of 2

My only experience in litigation was when Compaq reneged on a marketing contract. Mithoff &

Jacks of Houston represented me as plaintiff. I worked closely with Richard Mithoff and Tommy
Jacks in a four year dispute in Travis County with.Compaq as Defendant. Compag settled out of

court with us for six million dollars in 1997. oS

This is a personal letter. It has nothing to do with my case before you or Judge Hanks. I
apologize if I’m breaking protocol. I just felt you needed to know what those in your courtroom
feel.

Respectfully,

Douglas Monahan

Friendswood, Texas

 

Sin ep

Doug Mon
Attorney pro-se
